Defendant, L. E. Lampley, was charged in the court of common pleas of Tulsa county with the offense of requiring and permitting one Joan Ward, a female person, to work in his restaurant in the city of *Page 101 
Tulsa more than nine hours, to-wit: 12 hours, from 7 a.m. to 7 p.m., on the 13th day of August, 1943. He was tried, convicted and sentenced to pay a fine of $50 and costs, and has appealed.
This is a companion case of Lampley v. State,82 Okla. Crim. 95, 166 P.2d 445. In that case this defendant was charged with requiring and permitting one Joan Ward, a female person, to work in a cafe managed and operated by the defendant more than 54 hours in one week, to wit: from and inclusive of August 1, 1943 to and inclusive of August 7, 1943, from 7 o'clock a.m. until 7 o'clock p.m., on each date.
The evidence and questions of law are identical in both cases, and the same statute, 40 O. S. 1941 § 81, covers both charges. One brief has been filed by defendant in support of his contentions.
For the reasons stated in the case of Lampley v. State,82 Okla. Crim. 95, 166 P.2d 445, the judgment and sentence of the court of common pleas of Tulsa county is affirmed.
JONES, P. J., concurs. DOYLE, J., not participating.